Citation Nr: 1341342	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  12-12 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for visual floaters.

2.  Entitlement to service connection for degenerative joint disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from March 1972 to December 1975. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  The Veteran has not presented evidence of a current eye disability, to include visual floaters.

2.  The Veteran's degenerative joint disease of the lumbar spine did not have onset in service or within one year of service and was not caused by or is otherwise related to the Veteran's active military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for visual floaters have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  The criteria for entitlement to service connection for degenerative joint disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 101, 1101, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay evidence of in-service incurrence is sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic by 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).  For disabilities that are not listed as chronic, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  Arthritis is recognized as a chronic condition by 38 C.F.R. § 3.309(a), but visual floaters are not.

Certain chronic diseases, including arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

Visual Floaters

The Veteran is seeking entitlement to service connection for visual floaters.

Service treatment records show that on several occasions in May and July 1972, the Veteran was seen for complaints of visual disturbances, including floating spots in his right eye.  He was diagnosed with vitreous opacities.  However, he had no further complaints of eye problems during the remaining years of his active service, and his December 1975 separation physical did not note any disability of the eyes.

Post service, neither VA treatment records nor private medical records show any complaints of or treatment for visual floaters, or any other eye problems.  The Veteran has not made any lay statements indicating he has a current disability other than the act of filing a claim for benefits which the Board does not find is evidence of such.

Under 38 U.S.C.A. § 1131, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

Here, there is no competent evidence that the Veteran is suffering from a current eye disability, to include visual floaters.  Furthermore, even assuming that the Veteran has a current disability, there is no competent evidence to show that any current condition is related to symptoms the Veteran experienced more than thirty years ago.  The Veteran had no eye disability at separation from service or for decades after service, and the Veteran has submitted no medical evidence of a current eye condition that is related to service.  The Veteran himself is not competent relate any current eye problems to his active service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

For all the above reasons, entitlement to service connection for visual floaters is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Degenerative Joint Disease of the Lumbar Spine

The Veteran is also seeking entitlement to service connection for degenerative joint disease of the lumbar spine.  The Veteran has a current diagnosis of degenerative joint disease of the lumbar spine.  Accordingly, at issue is whether his current disability is related to service.

The Veteran treated in April 1975 for muscle strain in his mid back after heavy lifting.  At a May 2010 VA examination, the Veteran claimed that he had experienced low back pain intermittently since that time.  However, the Veteran received no further treatment for a low back condition and his December 1975 separation physical is negative for any disability of the back or spine.

Post service, there is no evidence of low back disability within one year of service, or indeed for approximately three decades after service.  

In February 2008, the Veteran reported to Dr. Y.B. that in the past, he fell 40 feet at work.  A June 2008 treatment note from Northwest Healthcare also notes that the Veteran reported a history of falling approximately 40 feet.  At a physical therapy appointment in April 2008, the Veteran reported his back pain started two or three years earlier.  

The Veteran was afforded a VA examination in May 2010, but the VA examiner stated that he was unable to offer an opinion regarding the etiology of the Veteran's disability without resorting to speculation, given the absence of evidence establishing chronicity of the Veteran's low back problems in service or continuity of treatment post service.  The examiner reported that the Veteran stated that he had some records that he could produce presumably to support his claim.  In a later statement, the Veteran reiterated that he had additional medical evidence that would substantiate his claims; however, as of the date of this decision, no such supporting records have been submitted by the Veteran despite having the opportunity to submit such.  See, e.g., September 2009 and June 2012 RO letters to the Veteran.

Based on all the above evidence, the Board finds that the Veteran's current degenerative joint disease of the lumbar spine is unrelated to his active military service.

While the Veteran was treated once for back pain in service, his back strain appears to have resolved without residual symptoms, as no further complaints of or treatment for a back disability are noted in his service treatment records and no disability of the back or spine was noted at separation from service.

Post service, there is no medical evidence of any back problems within one year of service or for decades after service.  The Board finds that the lengthy period of time between his in-service injury and his current complaints weighs against a finding that the Veteran's current disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

While the Veteran has offered testimony that he had intermittent symptoms of back pain since service and is competent to so, the Board finds that the Veteran is not credible.  As noted above, in April 2008, the Veteran reported that his low back pain was only of two or three years duration, contradicting his later claim that he has had back problems since service.  He also reported a serious post-service injury that occurred when he fell 40 feet at work.

His statements on these occasions are highly probative, because he was reporting symptoms in the course of seeking medical treatment.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Moreover, credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  Here, the Board finds that the lack of consistency between what the Veteran has asserted as part of his claim and what he has reported to his treatment providers in the course of receiving treatment undermines the probative value of the Veteran's testimony.  

Ultimately, the Board finds that the contemporaneous medical records are more probative than the Veteran's testimony given in the course of seeking service connection.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Additionally, none of the Veteran's service treatment providers has indicated that there is any relationship between his current low back disability and service and the Veteran himself has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  However, the Board finds that the question of whether the Veteran's current degenerative joint disease of the lumbar spine is related to a back sprain in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that the causes of a disease like arthritis are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.

For all the above reasons, entitlement to service connection for degenerative joint disease of the lumbar spine is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2009 letter prior to the initial adjudication of his claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination of his low back which contains a description of the history of the disability at issue; documents and consider the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  The Veteran was not afforded a VA examination of his claimed visual floaters, as there was no evidence other than the Veteran's unsubstantiated statements associating a current eye disability with service.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) 1278-1279.  

VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).


ORDER

Entitlement to service connection for visual floaters is denied.

Entitlement to service connection for degenerative joint disease of the lumbar spine is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


